Title: To George Washington from Joseph Valentine, 8 July 1769
From: Valentine, Joseph
To: Washington, George



Sir
yorke 8th July 1769

when I Rote to you Last I thought I had a Very fine prospect of a Crop but the Case is greatly alterd now for we hant had Rain to wet the Earth sence may our tobaco though planted over three times is now a great deel of it Burnt up in the hills and mising the upper Quarters about ten days ago was wors off with their Crops then we are below their has Ben a good deel of Rain abought sence tho. it has mist us wheather they have had any or not I have not heard. I Cant get any one to take your house in town doctor Carter will not determine wheather he will take it or no tel the fall ass he dont want to go in it tel the Spring. we have Just finisht Reeping and think the wheat is Very good. the tobaco is all gon abord of Ship the weights are ass follows . . .
you may depend Sir that I will take all the Care in my power of the Crops and Remain sir your most hble sert

Joseph Valentine

